                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 LEILA T. THOMPSON,

                         Plaintiff,

         v.                                                   CAUSE NO. 2:20-CV-114 DRL

 ANDREW M. SAUL,
 Commissioner of Social Security,

                         Defendant.

                                       OPINION & ORDER

       Leila T. Thompson appeals the Social Security Administration’s decision denying her

application for disability and disability insurance benefits under Title XII of the Social Security Act,

42 U.S.C. § 423(a), and for supplemental security income under Title XVI of the Act, 42 U.S.C. §

1382c(a)(3). Ms. Thompson requests reversal of the administrative law judge’s decision or remand for

further consideration. The court remands for further proceedings.

                                          BACKGROUND

       Ms. Thompson applied for disability insurance benefits and supplemental security income in

August 2014, alleging disability beginning February 25, 2014 (R. 42, 253-70, 1138). An ALJ denied the

claims on March 7, 2017 (R. 20-30). After the Appeals Council denied review, Ms. Thompson appealed

to this court, which remanded the case on February 14, 2019 (R. 1187-1203). Following a supplemental

hearing, an ALJ again denied benefits on December 12, 2019 (R. 1109-21). Ms. Thompson seeks

review of the ALJ’s decision. She filed her complaint here under 42 U.S.C. § 405(g).

                                            STANDARD

       The court may review the ALJ’s decision under 42 U.S.C. § 405(g), but review is bound by a

strict standard. The court evaluates the ALJ’s decision as the Commissioner’s final word. See Schomas
v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The ALJ’s findings, if supported by substantial evidence,

are conclusive and nonreviewable. See Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). Substantial

evidence is such evidence that “a reasonable mind might accept as adequate to support a conclusion,”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019), and may well be less than a preponderance of the

evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). If the ALJ relied on reasonable evidence

and built an “accurate and logical bridge between the evidence and her conclusion,” the decision must

stand. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ”

concerning the ALJ’s decision, the court must affirm if the decision has adequate support. Simila v.

Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

                                            DISCUSSION

        When considering a claimant’s eligibility for disability benefits, an ALJ must apply the standard

five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do her impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed by the Secretary as conclusively disabling, given the claimant’s

residual functional capacity, is the claimant unable to perform her former occupation; (5) is the

claimant unable to perform any other work in the national economy given her age, education and

work experience. 20 C.F.R. § 404.1520; Elder v. Astrue, 529 F.3d 408, 412 (7th Cir. 2008). The claimant

bears the burden until step five, when it shifts to the Commissioner to prove that the claimant can

perform other work in the economy. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

        Ms. Thompson satisfied step one because she hadn’t engaged in substantial gainful activity

since April 1, 2012, the alleged onset date (R. 1111-12). She satisfied step two because she has severe

impairments of multiple sclerosis and degenerative disc disease of the lumbar spine (R. 1112). At this

step, the ALJ also considered Ms. Thompson’s other impairments, including an ovarian cyst and

                                                   2
obesity (R. 1112). At step three, the ALJ found that Ms. Thompson didn’t have a conclusively disabling

impairment or combination of impairments (R. 1113), so she formulated a residual functional capacity

(RFC) that permitted Ms. Thompson to do sedentary work with additional limitations (R. 1113-14).

The ALJ limited Ms. Thompson to occasionally operating foot controls bilaterally; frequently

operating hand controls bilaterally; occasionally reaching overhead bilaterally; frequently reaching in

all other directions bilaterally; handling items frequently bilaterally; fingering and feeling frequently

bilaterally; occasionally climbing ramps and stairs; never climbing ladders, ropes, or scaffolds;

occasionally balancing, stooping, kneeling, crouching, and crawling; never working at unprotected

heights; occasionally working with moving mechanical parts, operating a motor vehicle, or being

exposed to vibration; performing simple, routine tasks and simple work-related decisions; occasionally

interacting with supervisors and coworkers; and never interacting with the public (R. 1113-14). Ms.

Thompson satisfied step four because she was unable to perform past relevant work (R. 1119). Based

on the vocational expert’s testimony and considering Ms. Thompson’s age, education, work

experience, and RFC, the ALJ found that there were jobs that exist in significant numbers in the

national economy that Ms. Thompson can perform, including address clerk (DOT 209.587-010),

document clerk (DOT 249.587-018), and account clerk (DOT 205.367-014) (R. 1120). The ALJ thus

decided that Ms. Thompson wasn’t under a disability as defined in the Social Security Act and denied

her request for benefits (R. 1121).

        Ms. Thompson argues four reasons for remand: (1) the ALJ didn’t properly assess her fatigue;

(2) the ALJ didn’t properly weigh the opinion evidence; (3) the ALJ didn’t properly assess her

symptoms; and (4) the ALJ didn’t properly consider the evidence from Ms. Thompson’s mother.

        A.      Assessment of Ms. Thompson’s Fatigue.

        Ms. Thompson argues that the ALJ didn’t properly assess her fatigue in crafting the RFC. The

RFC is the maximum a claimant can still do despite her limitations. Craft v. Astrue, 539 F.3d 668, 675-


                                                    3
76 (7th Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1)). It is based on medical evidence and testimony

by the claimant or others. Id. at 676 (citing 20 C.F.R. § 404.1545(a)(3)). The ALJ must determine

“which treating and examining doctors’ opinions should receive weight and must explain the reasons

for that finding.” Id. (citing 20 C.F.R. §§ 404.1527(d), (f)). The ALJ must consider “all medically

determinable impairments, physical and mental, even those that are not considered severe.” Id. (citing

20 C.F.R. §§ 404.1545(a)(2), (b), (c)). An ALJ cannot simply disregard evidence; instead, the “ALJ

must explain why [s]he does not credit evidence that would support strongly a claim of disability, or

why [s]he concludes that such evidence is outweighed by other evidence.” O’Connor-Spinner v. Astrue,

627 F.3d 614, 621 (7th Cir. 2010).

        An ALJ’s decision is erroneous if she doesn’t build a logical bridge from the evidence to her

conclusion. Id. at 618. Though she needn’t “specifically address every piece of evidence,” id., she

cannot “simply cherry-pick facts that support a finding of non-disability while ignoring evidence that

points to a disability finding,” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

        Here, the ALJ considered evidence of Ms. Thompson’s fatigue, but the ALJ didn’t build a

logical bridge from the evidence to her conclusion. In previously remanding this case, the court

(though another presiding judge) noted, “[b]ecause the ALJ offers no explanation of how the RFC

accommodates Plaintiff’s fatigue, the RFC is not supported by substantial evidence” (R. 1191). This

ALJ committed the same error. The record contained ample evidence that Ms. Thompson suffered

fatigue. For example, Dr. Daksha Vyas opined that Ms. Thompson would need unscheduled breaks

every 30 minutes to an hour for about 15 minutes (R. 809); Ms. Thompson’s physical therapy notes

documented that she needed frequent rest breaks (R. 2529-32); and Ms. Thompson’s doctors noted

that she suffered from fatigue in conjunction with her multiple sclerosis and prescribed her medication

to combat the fatigue (R. 626, 759, 814-15, 838-39, 845-46, 850, 854, 858, 863, 865, 869, 872, 875,

880, 884, 888, 892, 894, 898, 800, 904, 906, 910, 1001, 1382, 1398, 1700, 1705, 1707, 1717-19, 1720,


                                                    4
2001, 2100, 2105, 2667, 2671, 2699, 2115-16, 2129, 2134, 2144-45, 2648, 2650, 2652, 1996, 2011-12,

2014, 2458, 2463). The record also included evidence that Ms. Thompson suffered from chronic

fatigue (R. 845, 2100, 2105, 2115-16, 2129, 2134, 2144-45, 2648, 2650, 2652) and excessive

somnolence disorder (R. 1996, 2011-12, 2014, 2458, 2463).

       The ALJ specifically examined Ms. Thompson’s treatment records, which noted that she

experienced fatigue (R. 1116 (citing Exhibits 7F/1, 13F/1, 18F/2, 20F/1-3, 21F/21-22, 22F, 26F/32-

33, 29F/7, 16, & 23, 30F, 31F, 32F/2, 35F/33 & 35-7, & 36F). However, the ALJ said, “the claimant’s

complaints of fatigue were not consistent and physical examinations were unremarkable, showing

normal range of motion, and 5/5 strength in all extremities, and no indication that the claimant was

in any acute distress or that the claimant needed to take frequent naps” (R. 1116).

        The ALJ thus discounted Ms. Thompson’s fatigue in part because of her so-called

inconsistent complaints (R. 1116). But Ms. Thompson suffers from fatigue because of multiple

sclerosis, which by its nature is a fluctuating condition. See Managing MS: Should You Worry About New,

Changing Symptoms?, Cleveland Clinic, https://health.clevelandclinic.org/managing-ms-worry-new-

changing-symptoms/ (last visited June 23, 2021) (“It’s common for symptoms to come and go, related

to impaired electrical conduction through chronic multiple sclerosis scars or old damage”); MS

Symptoms, National Multiple Sclerosis Society, https://www.nationalmssociety.org/Symptoms-

Diagnosis/MS-Symptoms (last visited June 23, 2021) (“MS symptoms are variable and unpredictable.

No two people have exactly the same symptoms, and each person’s symptoms can change or fluctuate

over time.”). The ALJ recognized that Ms. Thompson’s fatigue stemmed from multiple sclerosis. (R.

1114) (“claimant testified that she is unable to work because she suffers from fatigue . . . due to

multiple sclerosis;” “claimant stated that she experiences approximately two flare-ups every month”).

The ALJ seemed to reason that, because Ms. Thompson’s complaints about fatigue were inconsistent,

perhaps then it was less of a problem; but the ALJ didn’t address that the inconsistent fatigue may


                                                  5
have been perfectly consistent with Ms. Thompson’s underlying condition—multiple sclerosis. In fact,

one of Ms. Thompson’s treating physicians, Dr. Bayer, pointed out, “The patient has some fluctuation

in her exam from prior visits. This is consistent with the nature of her disease [multiple sclerosis]” (R.

768). That said, the ALJ should have considered Ms. Thompson’s inconsistent fatigue in the context

of her fluctuating condition, rather than using the inconsistency as a reason to give less weight to it.

See Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011) (“snapshot of any single moment” says little

about a fluctuating condition); Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008) (“Suppose that half

the time she is well enough that she could work, and half the time she is not. Then she could not hold

down a full-time job.”).

        The ALJ further discounted Ms. Thompson’s fatigue because her physical examinations were

unremarkable and there was no indication that Ms. Thompson was in any acute distress (R. 1116).

The ALJ didn’t explain how the results of these physical examinations, showing normal range of

motion and 5/5 strength in all extremities, explained away Ms. Thompson’s fatigue (R. 1116). The

ALJ also said “the claimant was alert and oriented to person, place, and time; her remote and recent

memory appeared intact; her attention span, concentration, and fund of knowledge appeared to be

normal; and her judgment and insight appeared normal” (R. 1116). But once again, the ALJ didn’t

connect any of these findings to the severity of Ms. Thompson’s fatigue (R. 1116). See Bothwell v.

Berryhill, 2019 U.S. Dist. LEXIS 16966, 11 (N.D. Ind. Feb. 1, 2019) (“The ALJ did not explain why

findings that Plaintiff was alert, fully oriented and had normal thought processes during medical

examinations are inconsistent with fatigue and a need to take naps.”); see also O’Connor-Spinner, 627

F.3d at 618 (the ALJ must provide a “logical bridge” between the evidence and her conclusions).

Furthermore, while at times Ms. Thompson may have been alert and fully oriented, this doesn’t

necessarily indicate that she was always this way given the fluctuating nature of multiple sclerosis. See

Punzio, 630 F.3d at 710.


                                                    6
        The ALJ last discounted Ms. Thompson’s fatigue because there was “no indication . . . that

the claimant needed to take frequent naps” (R. 1116). Dr. Vyas opined that Ms. Thompson would

need unscheduled breaks every 30 minutes to an hour for about 15 minutes (R. 809); Ms. Thompson’s

physical therapy notes documented that she needed frequent rest breaks (R. 2529-32); and Ms.

Thompson’s doctors noted that she suffered from fatigue in conjunction with her multiple sclerosis

and prescribed her medication to combat the fatigue (R. 626, 759, 814-15, 838-39, 845-46, 850, 854,

858, 863, 865, 869, 872, 875, 880, 884, 888, 892, 894, 898, 800, 904, 906, 910, 1001, 1382, 1398, 1700,

1705, 1707, 1717-19, 1720, 2001, 2100, 2105, 2667, 2671, 2699, 2115-16, 2129, 2134, 2144-45, 2648,

2650, 2652, 1996, 2011-12, 2014, 2458, 2463). It was error for the ALJ to rely selectively on some

physicians who shared no comments on naps while disregarding this other evidence that did. See

Plessinger v. Berryhill, 900 F.3d 909, 915 (7th Cir. 2018) (ALJs are not to cherry-pick evidence from the

record to support their conclusions without confronting the evidence that weighs against their

findings).

        In its response, the Commissioner restates the points made by the ALJ (i.e., that Ms.

Thompson’s complaints about fatigue were inconsistent and that her physical examinations were

unremarkable and there was no indication that Ms. Thompson was in any acute distress or needed to

take frequent naps). The Commissioner offers no basis to show how the ALJ connected these points

to her conclusion about the severity of Ms. Thompson’s fatigue, or why these explanations make sense

in light of her multiple sclerosis, particularly as a fluctuating condition.

        After discounting the severity of Ms. Thompson’s fatigue, the ALJ said she was addressing

fatigue by including certain limitations in the RFC: “In an effort to address and decrease the claimant’s

stress and fatigue . . . the claimant is only able to perform simple, routine tasks; perform simple work-

related decisions; occasionally interact with supervisors and coworkers; and never interact with the

public” (R. 1117). Although the ALJ limited Ms. Thompson to simple work and few social


                                                     7
interactions, she didn’t explain why these limitations would accommodate Ms. Thompson’s fatigue.

See Allensworth v. Colvin, 814 F.3d 831, 835 (7th Cir. 2016) (ALJ erred by not explaining why someone

with hypersomnia should be able to stay awake at work just because it is simple work). Put another

way, the ALJ didn’t logically connect the evidence of fatigue and her ultimate findings. See O’Connor-

Spinner, 627 F.3d at 618; Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017) (“ALJ made no effort to

‘build an accurate and logical bridge’”). Whether someone occasionally interacts with colleagues or

patrons does little to address a need for times of repose from work for the fatigue she experiences, at

least not on this record.

        Furthermore, the ALJ erred by not analyzing the symptoms of her fatigue under Social Security

Ruling 16-3p. See SSR 16-3p, 2016 SSR LEXIS 4, 3-4 (Mar. 16, 2016) (“once an underlying physical

or mental impairment (s) that could reasonably be expected to produce an individual’s symptoms is

established, we evaluate the intensity and persistence of those symptoms to determine the extent to

which the symptoms limit an individual’s ability to perform work-related activities for an adult”). The

ALJ noted Ms. Thompson’s fatigue from her underlying condition of multiple sclerosis (R. 1116) but

seems not to have drawn the intensity or persistence into her rationale for a decision. Indeed, she

discounted it as inconsistent, not as naturally fluctuating. The ALJ didn’t reconcile her position with

the ample evidence in the record showing that Ms. Thompson suffered from chronic fatigue (R. 845,

2100, 2105, 2115-16, 2129, 2134, 2144-45, 2648, 2650, 2652) and excessive somnolence disorder (R.

1996, 2011-12, 2014, 2458, 2463). On remand, the ALJ must carefully evaluate the intensity and

persistence of Ms. Thompson’s fatigue and then explain the connection between the symptoms of

fatigue and the ALJ’s conclusions.

        The Commissioner argues that the ALJ considered the findings of the agency’s medical

consultants, Drs. Brill and Eskonen, who specifically acknowledged Ms. Thompson’s fatigue yet still

found that she could perform a reduced range of light work (R. 1118, 87-88, and 107-10). Though


                                                   8
that may be so, the focus here is on “the reasons articulated by the ALJ.” Jelinek v. Astrue, 662 F.3d 805,

812 (7th Cir. 2011) (italics in original). The ALJ gave the opinions of Drs. Brill and Eskonen only

“some weight” and found that the evidence from the hearing supported greater restrictions (R. 1118).

Specifically, the ALJ referenced Ms. Thompson’s reports of fatigue and weakness on her left side and

decided that sedentary work was more appropriate (R. 1118). It was not improper for the ALJ to

discount the weight of these opinions based on other record evidence. See 20 C.F.R. § 404.1527(c)(4)

(ALJ is to consider consistency with the record as a whole in evaluating a medical opinion). But the

ALJ didn’t explain why Ms. Thompson’s fatigue and weakness on her left side warranted a limitation

to sedentary work without any time built in for Ms. Thompson to take breaks for rest.

        B.       Medical Opinion Evidence.

        Ms. Thompson argues that the ALJ didn’t properly weigh the opinion evidence, specifically

that of Dr. Daksha Vyas. A treating physician’s opinion on the nature and severity of a medical

condition is given controlling weight if it is well supported by medical findings and consistent with

the other evidence. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). 1 The ALJ is required to evaluate medical

opinions using the following factors: the examining relationship; the treatment relationship (including

length of treatment and frequency of examination and the nature and extent of the treatment

relationship); the opinion’s support; the opinion’s consistency with the record; the physician’s

specialization; and other factors. 20 C.F.R. § 404.1527(c). “An ALJ must offer ‘good reasons’ for

discounting the opinion of a treating physician.” Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011).

        Dr. Vyas is a neurologist and began treating Ms. Thompson for her multiple sclerosis in

August 2015 (R. 1118). In November 2015, Dr. Vyas completed a residual functional capacity



1Although the Agency changed the rules regarding the evaluation of medical evidence in 2017, 20 C.F.R. §§
404.1527 and 416.927 still apply in this case because Ms. Thompson filed her claim before March 27, 2017. See
Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (explaining that these rules continue to govern claims filed
before March 27, 2017).

                                                         9
questionnaire in evaluating Ms. Thompson’s multiple sclerosis (R. 806-11). Among other things, Dr.

Vyas concluded that Ms. Thompson would experience pain or symptoms severe enough to interfere

with the attention and concentration needed for simple work tasks, that Ms. Thompson would need

to take 15 minute unscheduled breaks every 30 minutes to an hour during an eight-hour work day,

and that Ms. Thompson would likely be absent from work more than four days per month as a result

of her impairment and treatments (R. 1118). The ALJ only gave Dr. Vyas’ opinions “some weight”

rather than controlling weight (R. 1118).

       First, the ALJ discounted the opinions of Dr. Vyas because, just three months before Dr. Vyas

issued his statement, Ms. Thompson reported that her symptoms were “controlled.” However, this

reliance on a snapshot once again overlooks the fluctuating nature of multiple sclerosis. See Punzio,

630 F.3d at 710. The Commissioner argues that the ALJ understood that Ms. Thompson’s condition

fluctuated because she referred to flare-ups in her decision. Indeed, the ALJ noted that Ms. Thompson

experienced occasional flare-ups and that most of them were minor and treated with prescription

medication (R. 1116). The ALJ also noted that most of Ms. Thompson’s flare-ups occurred when she

was out of her multiple sclerosis medications (R. 1117). But the ALJ didn’t address whether Ms.

Thompson only experienced fatigue during her flare-ups. Instead, in discussing Ms. Thompson’s flare-

ups, the ALJ merely referenced Ms. Thompson’s pain and upper extremity function (R. 1116). This is

consistent with Ms. Thompson’s treatment notes from physical therapy in November 2017, which

mentioned a recent flare that caused right shoulder pain and a decreased ability to raise her right arm

(R. 1429, 1436, 1442). Other evidence in the record suggests that Ms. Thompson continued

experiencing fatigue while on medication for multiple sclerosis and that certain medications

exacerbated her fatigue. The ALJ should have analyzed these medications and their side effects under

SSR 16-3p. See SSR 16-3p, 2016 SSR LEXIS 4, 18-19 (Mar. 16, 2016) (factors to consider in evaluating

intensity, persistence, and limiting effects of an individual’s symptoms include the “type, dosage,


                                                  10
effectiveness, and side effects of any medication an individual takes or has taken to alleviate pain or

other symptoms”). For example, Ms. Thompson points to a record from August 2015, which shows

that she was taking Tecfidera for her multiple sclerosis yet still having problems with fatigue (R. 906).

A later record from September 2017 explains that the Tecfidera wasn’t working, so Ms. Thompson

started taking Copaxone in June 2017, which caused her to have more fatigue (R. 2001). For these

reasons, the fact that Ms. Thompson’s flare-ups may have been occasional, minor, and treated with

medication isn’t a good reason to discount Dr. Vyas’ opinions about Ms. Thompson’s fatigue if the

fatigue didn’t run hand-in-hand with the flare-ups and if the medication for the flare-ups made the

fatigue worse.

        Second, the ALJ discounted the opinions of Dr. Vyas because he had only been treating Ms.

Thompson for three months and didn’t provide any treatment after 2016. But again, the ALJ doesn’t

explain why Dr. Vyas would not have been aware of Ms. Thompson’s medical history, or why this

limited time frame of treatment is reason to give less weight to Dr. Vyas’ opinion. Perhaps there was

cause to do so but that remains unexplained. The Commissioner makes no argument on this point to

give reason to affirm.

        Third, the ALJ discounted Dr. Vyas’ opinions based on other record evidence. In so doing,

the ALJ committed a similar error to the assessment of fatigue. For example, she mentioned that Ms.

Thompson “continued to complain about fatigue . . . but her exams were largely normal, including

her strength and gait . . . and she did not appear in any distress” (R. 1118-19), without explaining how

Ms. Thompson’s fatigue was linked to her strength and gait and whether she was in distress. See

O’Connor-Spinner, 627 F.3d at 618; Bothwell, 2019 U.S. Dist. LEXIS 16966 at 11. This reason for giving

less weight to Dr. Vyas’ opinions is inadequate to build a logical bridge between the evidence and the

result. See Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018) (“the ALJ’s reasons for giving little




                                                   11
weight to Dr. Paul’s most recent opinions are inadequate to ‘build an accurate and logical bridge

between the evidence and the result’”).

       Fourth, the ALJ did not discuss the consistency between Dr. Vyas’ assessment and that of

other physicians, including the agency’s own experts. Dr. Vyas concluded that Ms. Thompson would

only be able to use her right and left hands to grasp, turn, and twist objects ten percent of the time,

and that Ms. Thompson would only be able to use her fingers for fine manipulations twenty percent

of the time (R. 810). One of the agency’s experts, Dr. R. Jao, found that, based on dynamometer

testing, Ms. Thompson could only generate 39.1 kilograms (or 86.2 pounds) of force with her right

hand and 12.3 kilograms (or 27.1 pounds) of force with her left hand (R. 628). Using the same testing,

another agency expert, Dr. J. Smejkal, found that Ms. Thompson could only generate 17.2 kilograms

of force with her right hand (or 37.9 pounds) and 12.0 kilograms (or 26.5 pounds) of force with her

left hand (R. 761). If a claimant has trouble with “handling,” a finding that is consistent with reduced

grip strength, that should be addressed because handling is “required in almost all jobs” and

“[s]ignificant limitations of reaching or handling, therefore, may eliminate a large number of

occupations a person could otherwise do.” See Hermann v. Colvin, 772 F.3d 1110, 1112 (7th Cir. 2014).

In Hermann, the circuit cited a study on the normal ranges of grip strength by age, sex, and hand

dominance. Id. (citing Virgil Mathiowetz et al., Grip and Pinch Strength: Normative Data for Adults, 66

Archives of Physical Medicine and Rehabilitation 69, 71 (1985) https://www.researchgate.net/publi

cation/19190602_Grip_and_Pinch_Strength_Normative_data_for_adults). According to that study,

for women aged 25-29, like Ms. Thompson at the time of the agency’s expert evaluations, the mean

right-hand grip strength is 74.5 pounds and the mean left-hand grip strength is 63.5 pounds. This

would place Ms. Thompson’s left-hand grip strength, in particular, well below the normal range for

women of her age. For this reason, the ALJ erred by not at least explaining why she didn’t include a

limitation on reduced grip strength as part of Ms. Thompson’s RFC. See SSR 96-8p, 1996 SSR LEXIS


                                                  12
5, 19 (July 2, 1996) (“The adjudicator must also explain how any material inconsistencies or ambiguities

in the evidence in the case record were considered and resolved.”).

        Fifth, the ALJ did not address why she discarded Dr. Vyas’ opinion that Ms. Thompson

required an at-will-sit-and-stand option when another treating physician, Dr. Anand Shah,

corroborated Ms. Thompson’s back pain. In August 2015, Dr. Shah wrote that Ms. Thompson had

midline low back pain without sciatica, which was likely due to her weight (R. 798). See Browning v.

Colvin, 766 F.3d 702, 707 (7th Cir. 2014) (claimant’s obesity “might make it difficult for her to sit for

long periods of time, as sedentary work normally requires”). The ALJ said “[t]here is no evidence

contained in the record that demonstrates that the claimant’s obesity was making her back pain or

multiple sclerosis worse” (R. 1112); however, the ALJ erred in making this statement given Dr. Shah’s

treatment notes about Ms. Thompson’s back pain likely due to weight.

        C.      Assessment of Ms. Thompson’s Symptoms.

        Ms. Thompson argues that the ALJ didn’t properly assess her symptoms. The ALJ identified

Ms. Thompson’s symptoms as fatigue and pain in her legs and arms (R. 1114). Ms. Thompson

criticizes the ALJ for not confronting objective findings, such as reduced grip strength and motor

deficits. This echoes Ms. Thompson’s point about the ALJ not discussing the consistency between

the opinions of Dr. Vyas and the agency’s experts about reduced grip strength and motor deficits. As

discussed above, the ALJ erred by not at least explaining why she didn’t include a limitation on reduced

grip strength as part of Ms. Thompson’s RFC. See SSR 96-8p, 1996 SSR LEXIS 5, 19 (July 2, 1996)

(“The adjudicator must also explain how any material inconsistencies or ambiguities in the evidence

in the case record were considered and resolved.”).

        Ms. Thompson criticizes the ALJ for not considering her use of a strong narcotic medication

or that medication’s side effects, but the ALJ noted that Ms. Thompson took various medications for

her condition (R. 1116, 1118) and specifically that Ms. Thompson was prescribed Provigil and


                                                   13
reported some intolerance to medication (Rebif) (R. 1118). Therefore, the ALJ gave Ms. Thompson’s

medications consideration.

        Ms. Thompson also argues that the ALJ considered how she engaged in some activities, such

as homeschooling her daughter (R. 1115, 1117), but never explained how her ability to engage in these

activities was inconsistent with her symptoms, particularly because she only did these activities when

she felt able and was assisted by her mother. The ALJ said Ms. Thompson’s “ability to perform

activities of daily living also suggest greater ability” (R. 1117). As previously discussed, the ALJ erred

by not considering the inconsistency of Ms. Thompson’s fatigue in light of her multiple sclerosis,

which is a fluctuating condition. Proper analysis of this issue may alter the rest of the decision. In

reassessing Ms. Thompson’s fatigue on remand, the ALJ should be cautious not to equate Ms.

Thompson’s ability to perform activities of daily living with her ability to work. Hughes v. Astrue, 705

F.3d 276, 278 (noting that, with activities of daily living, a person has more flexibility, can get help

from other persons, and is not held to a minimum standard of performance).

        Ms. Thompson also criticizes the ALJ for describing her treatment as “routine and

conservative” without explaining why she should have pursued other treatment options. The

Commissioner didn’t address this argument. The ALJ made this point when discussing the

inconsistency regarding the intensity, persistence, and limiting effects of Ms. Thompson’s symptoms,

including fatigue (R. 1115). The ALJ already must revaluate Ms. Thompson’s fatigue on remand. In

so doing, the ALJ should be cautious not to slip into the role of playing doctor by discounting the

severity of Ms. Thompson’s symptoms based on the level of her treatment, see Myles v. Astrue, 582 F.3d

672, 677 (7th Cir. 2009) (ALJ impermissibly played doctor when he determined that the claimant’s

level of treatment failed to infer limitations beyond those described in the decision); see also Hughes,

705 F.3d at 278 (ALJ “was troubled by ‘lack of aggressive treatment’ for her health problems, without




                                                   14
pausing to consider what ‘aggressive treatment’ might have solved them”), but the court otherwise

leaves this issue to the ALJ to weigh the evidence in light of the other remand issues.

       D.      Evidence from Ms. Thompson’s Mother.

       Ms. Thompson argues that the ALJ erred in dismissing the evidence from her mother on the

basis of bias (R. 1119). There was no error here. The ALJ didn’t outright dismiss this evidence; she

merely gave it “minimal weight” (R. 1119). The ALJ gave this evidence less weight for additional

reasons—namely, that Ms. Thompson’s mother is not medically trained, and the mother’s opinion

didn’t outweigh the other objective evidence (R. 1119). This court will not reweigh the evidence in its

review. See Schmidt v. Apfel, 201 F.3d 970, 972 (7th Cir. 2000) (the court cannot reweigh the evidence

or substitute its own judgment for that of the ALJ).

       That said, the ALJ didn’t build a logical bridge from other evidence to her conclusion because

of the errors in addressing Ms. Thompson’s fatigue and the opinions of Dr. Vyas, and this prevents

meaningful review. See Young, 362 F.3d at 1002. Accordingly, the court remands the case for further

proceedings before the ALJ. The ALJ’s finding may well be the same, but the evidence must be

considered in reaching a conclusion here.

                                            CONCLUSION

       The court GRANTS Ms. Thompson’s motion for remand (ECF 14) and REMANDS her case

for further proceedings before the ALJ. This order terminates the case.

       SO ORDERED.

       June 29, 2021                                   s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  15
